Citation Nr: 1328218	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  06-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In June 2009, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  This case was previously before the Board in June 2010 and August 2012.  

In an August 2012 decision the Board denied entitlement to service connection for bilateral hearing loss disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision denying entitlement to service connection for bilateral hearing loss disability, and remanded the case back to the Board for compliance with the Joint Motion. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

The Board notes that in the March 2013 Joint Motion, the parties noted that the July 2010 VA examiner did not comply with the instructions outlined in the Board's June 2010 remand.  In this regard, the parties observed that the July 2010 examiner did not provide his opinion in terms of "as likely as not" and he did not provide a sufficient explanation of rationale for his opinion that the Veteran's bilateral hearing loss disability was not related to his active service.  Therefore, the parties determined that, as outlined by Stegall v. West, 11 Vet. App. 268, 271 (1998), a new VA examination that properly complied with the Board's remand instructions was necessary.

Therefore, the Board finds a new VA examination is required to accurately determine the nature and etiology of the Veteran's bilateral hearing loss disability.   

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a new VA audiological evaluation by a medical professional with sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss disability.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

After examination and review of the claims file the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) or less likely as not (less than a 50 percent probability)    that the Veteran's bilateral hearing loss disability is etiologically related to his active service.  

The complete rationale for all opinions expressed must be provided.  

2. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and re-adjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

	
_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


